Per Curiam.
There is no contention on the part of the petitioner that his conviction in Johnston County is not valid. He contends, however, that he is entitled to his release because the Johnston County sentence was not to begin until after the expiration of the sentences imposed at the November Term 1960 of the Nash Superior Court, in Cases Nos. 8976 and 8977, which judgments have been set aside.
This contention is without merit. Petitioner is neither entitled to a discharge nor a new trial in the Johnston County case. We think, however, he is entitled to have the cause remanded to Johnston County for a proper judgment. In re Sellers, 234 N.C. 648, 68 S.E. 2d 308; In re Ferguson, 235 N.C. 121, 68 S.E. 2d 792; S. v. Templeton, 237 N.C. 440, 75 S.E. 2d 243.
To the end that the decision here reached may be complied with, the Director of the State’s Prison will deliver the petitioner into the custody of the Sheriff of Johnston County prior to the convening in that county of the next term of Superior Court for the trial of criminal cases after the certification of this opinion. The court below will vacate the present sentence and enter a proper sentence in lieu thereof. In pronouncing sentence, the court will give the petitioner *198credit for the time served since the expiration of the sentence in Case No. 8902, entered at the October Term 1960 of the Superior Court of Nash County.
Remanded.